Title: To Thomas Jefferson from John Mitchell, 5 August 1808
From: Mitchell, John
To: Jefferson, Thomas


                  
                     Sir,
                     PhiladelphiaAugt. 5—1808.
                  
                  When I had the Honor of seeing you at Washington I took the Liberty to request your nominating me for such vacancey as Might offer either at home or abroad, in lieu of that which I oficiated at in Havre.—Being this day informed of the Death of Mr. John Shea the Collector for the Port of Philadelpa. I beg leave to solicit Your appointing Me to that office—flattering My self that it will meet the general Approbation of the Merchants of this City Who I have grown up in the habit of intimacey with. to solicit a place of so much Consiquence and without Accompanying it with some recomendation may appear presumtious;—as yet I have not spoken on the subject to My friends; but, feel Confident that, I can procure that of Govr. McKean—and many of the Most respectable Merchants among the true Republicans—to Mr. Smith Secretary of the Navy & his family I have been long Known—and flatter My self that on enquirey My Character and political sentiments will be found such as is deserving and such as I hope may induce you to confer that Appointment on Me, and I beg leave to Assure you that I am with the greatest respect & Esteem Sir,
                  Your Mo: Obd Servt.
                  
                     John Mitchell 
                     
                  
               